DETAILED ACTION

Status of Application
This action is in response to the amendment and response filed on February 8, 2021. 
Claims 1, 11, 15, and 16 have been amended.
Claims 1-16 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1-16 are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Ricci, U.S. Patent Application Publication No. 2013/0262291 A1. Ricci teaches a universal credit card. The smart card can store data for multiple payment accounts, and can be used to make a payment from any of those accounts.  
Another of the closest prior art references of record is Gopalan, U.S. Patent Number 7,814,014 B2. Gopalan teaches an electronic wallet that has an expiration date that is independent of the expiration dates of the payment accounts.  
Another of the closest prior art references of record is Lamfalusi et al., U.S. Patent No. 9,286,494 B1. Lamfalusi teaches a card reader for a point of sale system. The reader conducts an electrical signal across the metal pad of a card with an IC type of chip. 
Another of the closest prior art references of record is Andrews et al., U.S. Patent No. 9,092,767 B1. Andrews teaches an invention for selecting a preferred payment instrument. In Andrews, a user is prompted to select a payment instrument. 
Another of the closest prior art references of record is Fogel et al., U.S. Patent Application Publication No. 2017/0024743 A1. Fogel teaches a method and system for managing payment options. In 
Another of the closest prior art references of record is Wegener, U.S. Patent No. 9,824,202 B2. Wegener teaches an invention for operating a computer system, chip card, and firmware component. In Wegener, an elementary file is stored on a chip card. 
Another of the closest prior art references of record is Bae et al., U.S. Patent No. 9,984,320 B2. Bae teaches a multi-smart card that allows a user to select a card to use for a transaction. 
Another of the closest prior art references of record is Sposito, Sean. “Amex Builds E-Wallet for Non-Amex Spending,” American Banker, (Mar. 28, 2011). Sposito teaches a digital wallet that allows for any card brand or account to fund transactions. 
Claims 1-16 are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although individual features are taught in the art, the claim as a whole is not made obvious by the prior art. For example, Ricci teaches a universal credit card, Gopalan teaches an independent expiration date for the card, Lamfalusi teaches a card that lacks a power source, Andrews and Bae teach user selection of a payment account, and Fogel teaches removing expired credit card information. However, none of these references teach or make obvious the claimed invention as a whole in light of the claim being amended to include the limitation of “wherein in response to the carrier device being read by a payment terminal, the electronic chip is to initialize a root program, stored in the electronic chip, to determine whether any of the plurality of linked accounts are expired and, in response to identifying at least one expired account of the plurality of linked accounts, deleting data for the at least one expired account from the electronic chip.” Therefore, the rejections under 35 U.S.C. 103 have been withdrawn.
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments, Applicant’s arguments, and previous notes in an Office action regarding claims 1-10. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. Rather, when viewing the additional elements as a combination, they integrate the abstract idea. The claimed invention includes the additional elements of an electronic chip, a carrier device, a terminal, a contact interface, an electronic chip sensor, a processor, and a memory. Additionally, the carrier device draws power from the terminal, and the electronic chip initializes a root program in order to delete data for expired accounts. The claims as a whole are doing more than using known technology to implement an abstract idea. As such, the rejection under 35 U.S.C. 101 is withdrawn.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692